Citation Nr: 1732748	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-27 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for left foot Morton's neuroma status post surgeries.

2.  Entitlement to an initial evaluation in excess of 10 percent for right foot Morton's neuroma.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral syndrome.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome.

5.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

6.  Entitlement to an initial evaluation in excess of 10 percent for left foot scar.

7.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease status post arthroscopic labral and rotator cuff repair, left shoulder (left shoulder disability).

8.  Entitlement to service connection for left hip strain.

9.  Entitlement to service connection for right hip strain.

10.  Entitlement to service connection for left ankle strain.

11.  Entitlement to service connection for right ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 2009.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veteran's Appeals from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake city, Utah, that, among other things, granted entitlement to service connection for bilateral Morton's foot neuroma, evaluated as 10 percent disabling, effective September 1, 2009; and granted entitlement to service connection for right and left knee patellofemoral syndrome, each evaluated as noncompensable, effective September 1, 2009. 

The Veteran's claims file was later removed to the Regional Office in Houston, Texas.

In a February 2011 rating decision, the RO separately evaluated the right and left Morton's foot neuroma, evaluating the right foot as 20 percent disabling and the left foot as 10 percent disabling, both effective September 1, 2009. 

In September 2009, the RO granted entitlement to service connection for hypertension and left foot scar, each evaluated as 10 percent disabling effective September 1, 2009.  In January 2010, service connection was granted for the Veteran's left shoulder disability, evaluated as noncompensable.  And in September 2011, the RO, in pertinent part, denied service connection for right and left hip strain and right and left ankle strain.

In June 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

In March 2013, the Board remanded the appeal for further development.

The issues of possible foot conditions, other than the Veteran's service-connected foot disabilities, to include bone spurs, bilateral pes planus, and a higher evaluation for plantar fasciitis, as well as a possible claim under 38 U.S.C.A. § 1151 with respect to his in-service foot surgery (see October 2009 statement by the Veteran and the Veteran's testimony before the Board in June 2011) may have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2013, the Board remanded the Veteran's appeal in order to obtain outstanding treatment records, provide the Veteran with VA examinations for his increased rating claims, and issue a statement of the case for other claims that the Veteran appealed.  However, because there appears to be some confusion as to the Veteran's correct address, the Board finds that the AOJ has not substantially complied with the March 2013 remand directives.

In July 2013, the AOJ sent a letter to the Veteran asking him to identify any private healthcare providers who treated him for any of his claimed disabilities and to submit authorization allowing VA to obtain any outstanding medical records for these providers.  The letter was addressed to the Veteran at Pebble Beach in Portland, Texas.  No response from the Veteran has yet been received.

A December 2013 Compensation and Pension Examination Inquiry (C&P Inquiry, or inquiry) shows that the AOJ scheduled a VA examination for the Veteran's bilateral foot and knee claims.  This inquiry shows that VA had different addresses on file for the Veteran.  Because of this discrepancy, the inquiry noted that the Veteran should be contacted to verify his address.  A February 2014 C&P Inquiry shows that the scheduled VA examinations were cancelled in January 2014 because the Veteran failed to report.  These records do not include any documentation showing the AOJ's attempts to verify the correct address or how or when the Veteran was notified of the scheduled examination. 

An early May 2014 C&P Inquiry shows that the AOJ again scheduled the Veteran for VA examinations of the feet and knees.  This inquiry also shows that VA had different addresses on file for the Veteran.  As before, the inquiry noted that the Veteran should be contacted to verify his address.  A late May 2014 C&P Inquiry shows that these examinations were cancelled that month because the Veteran again failed to report.  Again, none of these records shows what, if any, efforts the AOJ made to verify the Veteran's correct address or how or when it notified him of the scheduled examination. 

Subsequently dated documents in the claims file show yet another address used by VA to communicate with the Veteran in Portland, Texas.

Because it is unclear from the record whether the AOJ's utilized the Veteran's correct contact information for the March 2013 letter requesting private healthcare provider information and in attempting to schedule VA examinations for the Veteran, the Board finds that the AOJ did not substantially comply with the directives of the March 2013 remand.  Therefore, on remand, the AOJ must contact the Veteran and his representative to verify his correct address and again attempt to fulfil the directives of the March 2013 remand.

Finally, the AOJ did not issue a statement of the case, as directed in the March 2013 remand, for the claims of entitlement to higher initial ratings for hypertension, left foot scar, and left shoulder disability; and to service connection for bilateral hip strain and bilateral ankle strain.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative and confirm his correct mailing address.

2.  Then, ask the Veteran to identify all VA and non-VA health care providers, who have treated him since service for his claimed disabilities; and to provide authorization for VA to obtain records of any private treatment, including records from the physician who submitted the October 2011 treatment report, and records of his foot surgery said to have taken place in January 2011. 

In addition all VA treatment records, if any, should also be identified and associated with the Veteran's claims file. 

Efforts to obtain records in the custody of a Federal entity must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile. Efforts to obtain records not in Federal custody must ordinarily include at least two requests for the records.

If any requested records cannot be obtained, the Veteran should be informed and told of the efforts made to obtain the records and of any further action that will be taken with regard to his claim. The Veteran may submit medical records directly to VA.

3.  After any additional records of treatment have been obtained, provide the Veteran with a VA examination to determine the current severity of the service-connected left and right foot and left and right knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

(A) With respect to the Veteran's bilateral knee disabilities: 

The examiner should measure ranges of knee motion in degrees. 

The examiner should also report whether there is additional functional limitation from pain, incoordination, weakened movement excess fatigability or flare-ups.  The examiner should express the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should note whether there is instability or subluxation of either knee; and if present indicate the degree of such instability or subluxation in terms of whether it is slight, moderate, or severe as the case may be. 

(B) With respect to the Veteran's bilateral Morton's neuroma: 

The examiner should determine whether the disability is moderate, moderately severe, or severe. 

The examiner should indicate whether the disability causes any limitation of motion.  If so, the examiner should note the joint or joints involved, and report the ranges of motion.

The examiner should also report whether there is additional functional limitation from pain, incoordination, weakened movement excess fatigability or flare-ups.  The examiner should express the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

Reasons for all opinions must be included in the examination report.  If the examiner cannot provide the needed opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  Issue a statement of the case regarding the issues of entitlement to higher initial ratings for hypertension, left foot scar, and left shoulder disability; and entitlement to service connection for bilateral hip strain and bilateral ankle strain. 

These issues should not be certified to the Board unless the Veteran submits a sufficient substantive appeal in response to the statement of the case.  38 C.F.R. § 19.30.

5.  If any benefit sought with regard to an issue for which an appeal has been perfected remains denied, issue a supplemental statement of the case.  The appeal should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

